Citation Nr: 1432135	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left foot cellulitis and ruptured veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1971 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, denied entitlement to service connection for left foot cellulitis and ruptured veins.

In June 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran is not shown to have current left foot cellulitis or ruptured veins disability.


CONCLUSION OF LAW

The Veteran does not have left foot cellulitis or ruptured veins disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in a September 2007 letter, advising him of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Veteran has received all essential notice and has had a meaningful opportunity to participate in the development of his claim.  The Board also finds that VA has complied with all assistance provisions of the VCAA, to include substantial compliance with the prior remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The AOJ obtained the temporary file that was located at the RO, records from the Social Security Administration (SSA), and ongoing VA medical records dated since March 2008; invited the Veteran to submit or identify any additional relevant medical records; obtained additional medical opinion evidence based on a September 2012 VA skin disease examination; and readjudicated the claim in December 2012.  The evidence of record also contains the Veteran's service treatment records, post-service VA and private outpatient treatment records, a record dating from 1992 to 2006 of the Veteran's employment history as a peace officer, and lay statements of the Veteran.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In addition to the September 2012 VA examination, the Veteran was afforded an examination in November 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the left foot issue.

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he has a current "left foot cellulitis - ruptured veins" disability incurred during basic training in 1971.  He states that he sprained his left ankle, developed cellulitis of the left foot, and continues to have intermittent cellulitis with swelling and pain, which he treats with topical cream.  (He had claimed entitlement to service connection for a left ankle sprain in May 2009; the claim was denied in a March 2010 rating decision.  He did not express disagreement with the decision or perfect a timely appeal.)

The Board notes that cellulitis is a "skin infection[] that develop[s] as a result of bacterial entry via breaches in the skin barrier."  Larry M. Baddour, MD, FIDSA, Cellulitis and Erysipelas, UPTODATE (Jun. 24, 2014).  See also DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 325 (32nd ed. 2012) (defining cellulitis as "an acute, diffuse, spreading, edematous, suppurative inflammation of the deep subcutaneous tissues and sometimes muscle, sometimes with abscess formation.  It is usually caused by infection of a wound, burn, or other cutaneous lesion by bacteria.").

A January 1972 service treatment record reflects that the Veteran presented to the podiatry clinic with a history of cellulitis of the left foot for the previous week.  He was sent for an x-ray to rule out a fracture.  The x-ray was reported as within normal limits.  The diagnosis was sprain of the left ankle.  The ankle was immobilized, being "strap[ped] into 90 [degrees]."  Antibiotics were not prescribed.  The remainder of the Veteran's service treatment records is silent for complaints, findings, diagnosis, or treatment for left foot or left ankle problems and for skin problems.  In a May 1974 separation report of medical history, the Veteran denied currently or ever having foot trouble or skin diseases.  On separation examination in May 1974, clinical evaluation of the feet, lower extremities, skin, and vascular system was reported as normal.

Post-service VA treatment records dated from May 2001 to August 2007 are silent for complaints or findings regarding left foot skin problems or cellulitis and for any ruptured veins.  The records did not include any active VA or outside medications with the exception that the Veteran reported taking Tylenol and using Bengay in July 2007 for lower back pain.

The Veteran was afforded a general medical examination in November 2007 to evaluate his claimed left foot disability and other claimed disabilities.  He described having a swollen left foot and toes, occurring constantly, with no exudation, ulcer formation, itching, shedding, or crusting.  He indicated that he used Triacsin topical analgesic cream for treatment.  He identified his usual occupation as police officer until he stopped working in March 2007.  On physical examination, there was no scar present and no signs of skin disease present.  Examination of the extremities revealed no ulceration, edema, or stasis dermatitis.  The examiner concluded that there was no pathology to render a diagnosis regarding the claimed left foot disorder.

An October 2007 VA social work note reflects that the Veteran reported being in financial crisis due to his inability to work and that his priority was to obtain VA service connection benefits and/or SSA disability benefits.  Records received in July 2012 from the Social Security Administration reflect that disability benefits were awarded based on the primary diagnosis of disorders of back (discogenic and degenerative) and that the Veteran was determined to be disabled for SSA purposes effective March 2007.  In his SSA application, he indicated that he had worked full time as a peace officer from the 1970s until March 2007.  Associated private and VA medical records document that the Veteran fell onto his lower back in March 2007 and the injury resulted in a low back disability.

A March 2008 VA nursing note indicates that the Veteran complained of continued cellulitis affecting the bilateral lower extremities.  He also mentioned service connection benefits and was advised to speak with a VA benefits advisor.  During a routine physician visit the same day, the Veteran indicated that active outpatient medications included Capsaicin cream and Tramadol taken with Tylenol.  He stated that he was having plantar pain any time of the day and that he was taking Motrin for pain because it helped more than Tramadol and Capsaicin.  On examination, his skin was anicteric (without jaundice) and there was no leg edema of the extremities.  The assessment included chronic lower back pain - relieved with Capsaicin cream and some massages; neither a skin nor a left foot disability was diagnosed.  A May 2009 VA skin assessment did not reveal any skin problems.  Other VA treatment records associated with the claims file and the Virtual VA electronic claims file included complaints of leg pain, but did not document cellulitis, ruptured veins, or other disability of the left foot.

The Veteran was afforded a VA skin disease examination in September 2012.  The examiner indicated that she reviewed the claims file and noted that the Veteran's service treatment records document a left ankle sprain and left foot cellulitis in January 1972, that the ankle was strapped, that there was no reference to antibiotic prescription found, and that there were no further references to the left ankle in the service treatment records.  The examiner explained that the Veteran verified this and stated that his injury happened in basic training, and he went on to serve close to three years in the Navy.  

After the military, he served on Border Patrol for 20 years, several years as Constable, and in Parks and Wildlife.  When asked about any further episodes of cellulitis, the Veteran responded that it started bothering him again after he finished on the Border Patrol in 1995.  He described redness, swelling, and pain, which he self-treated with Epsom salt warm water soaks and for which he has not required antibiotics.  He could not recall the last time he was on antibiotics; he denied any trouble with his memory.  He also denied trouble with his blood vessels and when asked further, he stated that he was told that his "veins in his left foot ruptured and that he was told that that was cellulitis."

Following a review of the claims file and physical examination, the examiner concluded that the Veteran had no current cellulitis or ruptured veins and that the injury that happened in 1972 healed without residual; the diagnosis was cellulitis diagnosed in January 1972 - resolved without residual.  The examiner also highlighted that after the Veteran's "foot cellulitis" in service, he went on to serve in the Navy almost three years and the Border Patrol for another 20 years before he had any trouble with his left foot.  Therefore, the examiner concluded that there was no documented evidence of an on-going problem during or for 20 years after his time in service.  Moreover, the examiner stated that the symptoms the Veteran describes that he developed 20 years later and how they respond to the soaks is not consistent with cellulitis or vein rupture.  For these reasons, the examiner concluded that it was less likely than not that any current left foot condition had its onset in the service, or is otherwise related to military service, to include the January 1972 left foot cellulitis following a left ankle sprain; the examiner again emphasized that the Veteran currently had no cellulitis or vein rupture.

Having considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for left foot cellulitis or ruptured veins is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences such as pain and swelling and observations such as discoloration of his foot.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding cellulitis or ruptured vein disability as such matters require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on this point.

In this case, the Board finds that service connection for left foot cellulitis or ruptured veins is not warranted because there is no evidence of a current left foot cellulitis or ruptured veins disability.  The Board acknowledges that the Veteran sprained his left ankle and apparently developed left foot cellulitis as a result during military service in January 1972; however, competent, contemporaneous medical evidence from the remainder of his military service did not reflect complaints or manifestations of a left foot disability, including any recurrent cellulitis or evidence of ruptured veins.  In fact, his feet, skin, and vascular system were normal at separation examination.  Moreover, post-service medical evidence of record reflects only the Veteran's subjective report that he believed he currently had cellulitis; however, the medical evidence does not reveal any diagnosis or treatment for cellulitis or ruptured veins.  

The Board finds that the September 2012 VA opinion is particularly persuasive and probative evidence against the claim of service connection for left foot cellulitis and ruptured veins because it was based on a review of the claims file, physical examination, and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, in reaching the conclusion that the Veteran did not have a current left foot cellulitis or ruptured veins disability, the physician explained that the Veteran's reported symptoms and response to treatment such as foot soaks were inconsistent with cellulitis.  The Veteran acknowledged he had not been prescribed antibiotics for a cellulitis infection.  The 1972 examination during military service and post-service examinations did not reveal a cellulitis disability or a left foot disability manifested by ruptured veins.  The opinion of the September 2012 VA examiner is, therefore, more probative than the Veteran's lay assertions and the medical opinion is uncontradicted in the record by any other medical evidence relative to the specifics of this case.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a left foot cellulitis or ruptured veins disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence is against the Veteran's claim of service connection for left foot cellulitis or ruptured veins disability.


ORDER

Entitlement to service connection for left foot cellulitis or ruptured veins is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


